Case 1:20-cv-06860-ALC Document 1-1 Filed 08/25/20 Page 1 of 12




                Exhibit 1
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:46 PM                                                                                                                                                    INDEX NO. 653099/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06860-ALC Document 1-1 Filed 08/25/20 Page 2 of 12
                                                                     RECEIVED  NYSCEF: 07/14/2020




          SUPREME                 COURT                 OF THE                STATE            OF      NEW YORK
         COUNTY                  OF     NEW YORK
         ---------------------------------------------------------------x
         PATRIARCH                      PARTNERS                       MANAGEMENT                                               :

          GROUP,               LLC,                                                                                             :
                                                                                                                                :

                                                                                                    Plaintiff,                  :
                                                                                                                                :    Index        No.
                                                           -against-                                                            :
                                                                                                                                :    SUMMONS
                                                                                                                                :
         UI      ACQUISITION                        HOLDING                    CO.,       UI      HOLDING                       :

          CO.,     HOVER-DAVIS,                              INC       and      UNIVERSAL                                       :
         INSTRUMENTS                            CORP.,                                                                          :
                                                                                             Defendants.                        :
         ---------------------------------------------------------------x


         To      the    above-named                    defendants:


           UI     ACQUISITION                          HOLDING                      CO.
           UI     HOLDING                    CO.

           HOVER-DAVIS,                            INC
           UNIVERSAL                         INSTRUMENTS                             CORP.


                         You      are        hereby          summoned                 to answer             the         complaint               in this         action        and       to   serve       a copy     of


         your      answer,            or,     if the        complaint               is not     served            with      this          summons,               to    serve          a notice       of



         appearance,              on the           Plaintiff's            attorney            within         20         days        after      the     service             of this      summons,


         exclusive             of the        day      of     service          (or    within          30    days          after       the      service           is complete              if this         summons         is


         not     personally             delivered              to you         within          the      State        of New               York);         and      in case             of your       failure     to


         appear          or answer,             judgment               will     be taken              against           you         by      default       for        the    relief      demanded              in the


         amended            complaint.


                         The     basis         of venue            is the       residence               of Plaintiff                Patriarch            Partners             Management                  Group,


         LLC,          which      is        1 Liberty          Street,         New        York,           New           York         10006,            a forum             selection         clause,         and


         because          a substantial                 part     of the         events         or omissions                     giving          rise     to this           action       occurred           in New


         York          County,         pursuant              to CPLR                501   and        503         (a),    (d).




                                                                                                           1 of 8
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:46 PM                                                                    INDEX NO. 653099/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06860-ALC Document 1-1 Filed 08/25/20 Page 3 of 12
                                                                     RECEIVED  NYSCEF: 07/14/2020




         Dated:      July   14,   2020
                     New    York,    New   York




                                                  ALLEGAERTBERGER&                                       VOGELLLP




                                                  By:                 /s/    David         A.   Berger

                                                                     David        A.     Berger
                                                                      John       S. Craig
                                                                      Bianca         Lin


                                                  111       Broadway,            20th      Floor

                                                  New        York,         New     York         10006

                                                  (212)       571-0550


                                                  Attorneys          for     Plaintiff




                                                        2



                                                  2 of 8
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:46 PM                                                                                                                                        INDEX NO. 653099/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06860-ALC Document 1-1 Filed 08/25/20 Page 4 of 12
                                                                     RECEIVED  NYSCEF: 07/14/2020




          SUPREME                COURT                OF THE           STATE              OF     NEW YORK
         COUNTY                 OF      NEW YORK
         ---------------------------------------------------------------x
         PATRIARCH                      PARTNERS                  MANAGEMENT                                         :

          GROUP,             LLC,                                                                                    :
                                                                                                                     :

                                                                                             Plaintiff,              :
                                                                                                                     :
                                                      -against-                                                      :
                                                                                                                     :
                                                                                                                     :    Index          No.
         UI      ACQUISITION                        HOLDING                 CO.,     UI      HOLDING:
          CO.,     HOVER-DAVIS,                          INC       and       UNIVERSAL                               :     COMPLAINT
         INSTRUMENTS                           CORP.,                                                                :
                                                                                      Defendants.                    :
                                                                                                                     :
                                                                                                                     :
                                                                                                                     :
                                                                                                                     :
                                                                                                                     :
                                                                                                                     :
         ---------------------------------------------------------------x




                                                                                                                                                        ("Plaintiff"
                                        Plaintiff        Patriarch           Partners            Management                 Group,             LLC                              or "PPMG"),            by


         and      through         its    undersigned               attorneys,           Allegaert             Berger        &     Vogel          LLP,       as and       for      its    Complaint


         against        Defendants               UI     Acquisition                Holding          Co.,      UI     Holding             Co.,    Hover-Davis,                  Inc.,     and


         Universal            Instruments              Corp.        (collectively,               "Defendants"),                  states         upon      knowledge               with     respect     to


         its   own       acts     and      status,       and      upon       information              and        belief     as to all           other      matters,          as follows:




                                                                             NATURE                 OF       THE          ACTION

                                                                                                                                    Defendants'
                        1.              This        is a straightforward                   action          arising        from                                failure        to pay        Plaintiff


         for     amounts          due      and       owing        under       a Management                       Services         Agreement,                dated       as of March              14,


         2011,       as amended                on August             25,     2015         (the    "Agreement"),                    for     management                  and     operational



         consulting             and     other        services        (and      associated             expenses)             duly         provided          to Defendants.                  Plaintiff




                                                                                                             1




                                                                                                     3 of 8
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:46 PM                                                                                                                                              INDEX NO. 653099/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06860-ALC Document 1-1 Filed 08/25/20 Page 5 of 12
                                                                     RECEIVED  NYSCEF: 07/14/2020




         has     made         due    demand             of     Defendants            for      the    amounts                outstanding                to no        avail,      thereby


         necessitating              commencement                         of this     action         for     breach            of    contract           and     related         relief.




                                                                                            THE            PARTIES


                         2.              Plaintiff           is a Delaware            limited             liability         company              with        its principal               place      of


         business             in New        York,        New         York.


                         3.              Defendant              UI    Acquisition             Holding                 Co.     is a Delaware                  corporation               with      offices          in



         Conklin,             New        York.


                         4.              Defendant              UI    Holding         Co.         is a Delaware                    corporation               with       offices          in Conklin,


         New          York.


                         5.              Defendant              Hover-Davis,                Inc.     is a Delaware                    corporation                with        offices          in Rochester,


         New          York.


                         6.              Defendant              Universal           Instruments                 Corp.          is a Delaware                  corporation                with     offices          in



         Conklin,             New        York.




                                                              PERSONAL                    JURISDICTION                              AND          VENUE


                         7.              This        Court      has      personal         jurisdiction                 over        Defendants                because,          pursuant           to      Section


          10 of the           Agreement,               Defendants             have         irrevocably                 submitted             to the       exclusive             jurisdiction              of the


         state        or federal          courts       in the        City    of New           York          with        respect         to any          action        or proceeding                   arising


         out     of    or relating           to the          Agreement,             and     has     waived              any        defense        of     an inconvenient                      forum        to the


         maintenance                of    any        such      action.


                         8.              Venue         is proper            in New         York       County,               pursuant           to CPLR               § 501        and      Section          10 of


         the     Agreement,                and       pursuant         to CPLR             § 503(a),            in that         Plaintiff's             principal             place       of business              is


         in New          York       County,             and     a substantial              part     of the            events        or omissions                 giving         rise      to this        action


         occurred             in New         York        County.




                                                                                                      4 of 8
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:46 PM                                                                                                                                                     INDEX NO. 653099/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06860-ALC Document 1-1 Filed 08/25/20 Page 6 of 12
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                      STATEMENT                              OF        FACTS


                          9.               Pursuant            to the         Agreement,                 Defendants                    engaged                PPMG           to provide           certain



         management,                    operational              consulting                 and        other       services                (the      "Services")              to it,     as specified                in


          Section          1 of the          Agreement.                     PPMG            duly       provided                the     Services               to Defendants                for    a period                of


         over       10 years,             commencing                   in or about                 September                   2010.


                          10.               Plaintiff          regularly             submitted                 invoices              for     the      Services          it provided              to Defendants,


         as well          as for        reasonable              expenses              incurred            in connection                       therewith,               which         Defendants               are



         jointly          and        severally          obligated             to pay         under         Section              3 of the             Agreement.                 Defendants                have          never



         rejected,             returned,          or objected                 to any        of the        invoices,               and,            following            due     demand,            has      failed          to



         pay       one     of them            (the      "Invoice").                  The      total       of the           amount             of the          unpaid         Invoice        is $371,788.




                          11.              Defendants                 are     also     obligated,                jointly         and         severally,            under           the   terms       of the


         Agreement                   to indemnify               Plaintiff            for     all    costs,         disbursements,                         and    fees        (including           attorney's



         fees)      in connection                    with      this     action         because             this         action         has         been       caused         by,     relates       to,     is based


         upon        or otherwise                 arises        out     of     or in connection                         with         the     engagement                 of PPMG              under          the


         Agreement                   or in connection                   with         Services            provided               thereunder.


                          12.              Plaintiff        has        duly      performed                 all     obligations                    required         of    it under          the    Agreement.




                                                               AS AND                FOR           A    FIRST               CAUSE                  OF      ACTION
                                                                                             (Breach               of      Contract)


                          13.              Plaintiff        repeats            and     realleges               the      foregoing                  paragraphs             as if fully            set forth           herein.


                          14.              Under         the    terms          of the        Agreement,                     Defendants                    were     obligated              to pay         Plaintiff


         fees      for,        and     to reimburse               Plaintiff           for     reasonable                   expenses                 incurred        in connection                  with,          the


          Services.




                                                                                                               5 of 8
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:46 PM                                                                                                                                                  INDEX NO. 653099/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06860-ALC Document 1-1 Filed 08/25/20 Page 7 of 12
                                                                     RECEIVED  NYSCEF: 07/14/2020




                        15.            Plaintiff           duly        provided              the     Services                 and      incurred              reasonable             expenses            in


         connection             therewith,           and         has      otherwise                performed                   all     of    its     obligations             under       the     Agreement,


         and     is thereby            entitled          to payment               for        the     Services,                reimbursement                      of    its    reasonable              expenses



         incurred,            and    interest        in connection                   therewith,                all       as provided                   for    in the         Agreement.


                        16.            Defendants                 have      failed           to pay          for        the     Services              rendered             and     reasonable                expenses


         incurred         therewith             in an amount                 of     at least           $371,788.00,                         in material            breach           of the      Agreement.


                                                                                                                          Defendants'
                        17.            As    a direct            and      proximate                 result         of                                      material          breach       of    the     Agreement,


         Plaintiff        has       suffered,        and         continues              to    suffer,         injury,                including             damages            of    at least      $371,788.00,


         in addition            to applicable               interest,         costs           of     suit     (including                    attorney's           fees)        and     other       damages               to


         which         it is entitled.




                                                         AS AND             FOR              A SECOND                          CAUSE                 OF      ACTION
                                                                                               (Account                  Stated)


                        18.            Plaintiff           repeats         and      realleges                the        foregoing                  paragraphs              as if fully         stated        herein.


                        19.            Plaintiff           provided           the       Services              to Defendants                          and     incurred            reasonable             expenses             in


         connection             therewith,           and          duly     presented                 its    statement                  of    account           regularly            as set forth             in


         invoices         regularly             submitted              to Defendants.


                        20.            Defendants                 received           and           retained             each          such         statement          of     account           in the        form       of


         each        invoice        submitted,             without           any        dispute,             rejection,                return,         or objection                made        thereto            or to



         any     item      set forth         therein.


                        21.            As    reflected             in the         Invoice            as to which                     Defendants                never         disputed,          rejected


         returned         or objected              to,     the     amount           due        and          owing             to Plaintiff             thereunder                is $371,788.00,                   in


         addition         to    such      other          costs      and     damages                 to which              it is entitled.




                                                                                                            6 of 8
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:46 PM                                                                                                                                        INDEX NO. 653099/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06860-ALC Document 1-1 Filed 08/25/20 Page 8 of 12
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                            AS AND             FOR           A THIRD                CAUSE             OF      ACTION
                                                                     (Unjust           Enrichment/Quantum                                 Meruit)


                         22.            Plaintiff           repeats        and     realleges            the    foregoing            paragraphs               as if fully          set forth           herein.


                         23.            Defendants                 were      enriched            by     the    Services        provided              by     Plaintiff,           and     by    Plaintiff's


         payment            of reasonable                   expenses           incurred          in connection               therewith,              to Plaintiff's              detriment,            as


         Defendants              have       failed          to pay        therefor.


                         24.            The       circumstances                  thus        make       it inequitable              for     Defendants              to retain          the     benefit             of


         the     Services           provided             (and       reasonable               expenses          incurred        by     Plaintiff            in connection               therewith)


         without           paying        Plaintiff           value        in return.


                         25.            The       fair      value      of the         benefit         of the     Services           and      expenses            incurred          by     Plaintiff               for


         the     benefit        of Defendants                   is at least           $371,788.00,              which        amount               is now      due        and     owing         to


         Plaintiff         in addition              to interest,           costs        of    suit     (including          attorney's              fees)     and      such       other


         appropriate             damages.




                                                                                   DEMAND                     FOR       RELIEF


                                        WHEREFORE,                         Plaintiff           respectfully             requests           that     the    Court         enter     judgment              in


         favor       of Plaintiff           and          against      Defendants,                jointly        and      severally,           on     each      of   Plaintiff's              causes          of



         action,         in addition             to applicable              interest,           such       incidental        and          consequential               damages            as may              be



         applicable,            costs       of      suit,    including           reasonable                attorney's         fees,        and      such      other       and      further          relief         as


         the     Court         deems       just       and       proper.




                                                                                                        7 of 8
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:46 PM                                                                 INDEX NO. 653099/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06860-ALC Document 1-1 Filed 08/25/20 Page 9 of 12
                                                                     RECEIVED  NYSCEF: 07/14/2020




         Dated:   New    York,    New   York

                  July   14,   2020
                                               ALLEGAERTBERGER&                                     VOGELLLP




                                               By:      /s/David         A.       Berger

                                                            David       A.        Berger
                                                            John       S. Craig
                                                            Bianca          Lin


                                               111     Broadway,             20th        Floor

                                               New      York,         New         York      10006

                                               (212)       571-0550


                                               Attorneys        for    Plaintiff
                                               Patriarch        Partners             Management         Group,    LLC




                                               8 of 8
FILED: NEW YORK   COUNTY CLERK 08/10/2020
            Case 1:20-cv-06860-ALC               02:09
                                   Document 1-1 Filed      PM Page 10 INDEX
                                                      08/25/20        of 12
                                                                                                                                                                          NO. 653099/2020
NYSCEF DOC. NO. 2                                                                                                                               RECEIVED NYSCEF: 08/10/2020
   SUPREMECOURT OF THE STATE OFNEW YORK                                                                                                                           COUNTY OF NEW YORK




   Plainelf     / bandoner                                                                                                      AFRDAVIT           OFSERVICli
   PATRIARCH PARTNERS MANAGEMENT                       GROUP, LLC                                                                          Index    No:
   Defendant       / Respondent:                                                                                                          653099/2020
   UI ACQUISITION HOLDING CO., Ul HOLDING                       CO,, HOVER-DAVIS,
   INC AND UNIVERSAL INSTRUMENTS CORP                                                              .



   The understgned   being duly sworn, deposes and says; deponent  is not a patty herein, is over 18 years of age and resides at 421 N 7TH ST
   SUITE 422, PHILADELPHIA , PA 19123.    That on Tue,1u1 28 2020 AT 12:00 PM AT 251 LitTLE FALLS OR, WiLMINGTON,        DE 19808 deponent
   SeNed the within SUMMONS. COMPLAINT, AND NOTICE OF ELECTRONIC FlUNG on UI ACQUISffiON                  HOLotNG CO. on the Registered
   Agent Corporation   Service Company



             individual:    by delivering  a true copy of each to said defendant.              personally:        deponent     knew     the person        so semed    to be the person
           desoibed        as said defendant    therein.
           Corporation:          Ul ACQUtSITION        HOLDING      CO. a defendant,  therein named, by delivering   a true copy of each to An Individual adult
              male personally,     deponent     knew     said corpordon     so served to be the corporation  described,   and knew said individúal  to be
             Security Agent/Authorl2ed          to accept    service thereof.

              Sultable Person:     by delivering     thereat,   a true copy of each to                                       a person     of suitable     age and discretion,

              Affixing to Door: by affixing a true copy of each to the door thereof,                   deponent       was unable        with   due diligence     to find defendant,      or
              a person of suitable age or discretion  thereat, having called thereon:                  at


              Malling: Deponent       also endosed       a copy of same, in a postpaid     sealed wrapper properly   addressed   to said defendant    at defendant's
              last known     residence.                            . and depositing    said wrapper in a post office, official depository   under the exdusive
              care and custody      of the United      States Post Office. department,     with New York State. Malled on                           .

   C]         Military Service: I asked the person spoken to whether        defendant  was in active military service of the United States or                               of the State of
              New York in any capacity whatever      and received a negative reply. Defendent wore ordinary cMilan clothes and no military                                  uniform. The
              source of my information    and the ground of my belief are the conversations        and observations   above narrated. Upon                                 Infonnation
              and belief I aver that,the defendant    is not in the military service of New York State or of the United States as that term                                 is defined   in
              either the State or In the Federal statutes.


   Description:
                                                                                                                     Gender•                                    Weight:
   Age:       50s                  EthnicItr       Afdcan    American                                                              Male                                     220
                 6'
   Height:                              Hair:   Bald                                 Eyes:     Brown                                                Relationship:
                                                                                                                                                                          59Èurity Agent
   Other        Due to current     conditions      secudty   are the only    personnel    on site. CSC Corp does not p c                 dê names       of empicye=        or service of
                process


                                                                                             Swo       o     ef      me o




   MARTIN A            ORRE                                                                  Notary    Public




                                                                 CHUSTiNA GRLES,

                                                                                Expires
                                                                y coembion




                                                                                          1 of 1
FILED: NEW YORK   COUNTY CLERK 08/10/2020
            Case 1:20-cv-06860-ALC               02:16
                                   Document 1-1 Filed      PM Page 11 INDEX
                                                      08/25/20        of 12
                                                                                                                                                                             NO. 653099/2020
NYSCEF DOC. NO. 3                                                                                                                                   RECEIVED NYSCEF: 08/10/2020
   SUPREMECOURT OF THE STATE OF NEW YORK                                                                                                                              COUNTY OF NEW YORK




   PlaintNf / Petitioner:                                                                                                            AFFloAVIT         OF SERVICE
   PATRIARCH PARTNERS MANAGEMENT                         GROUP,        LLC                                                                     ladex    No:
   De6andant / Respondent                                                                                                                                     20
   Ul ACQUtSITION HOLDING CO., 01 HOLDING                           CO., HQ VER-DAVis,
   INC AND UNIVERSAL INSTRUMENTS CORP,




   The undersigned   being duly swom, deposes and says: deponent is not a party herein, is over 18 years of age and resides at 421 N 7TH ST
   SUITE 422, PHILADELPHIA , PA19123 . That on Tue ful 28 2020 AT 11:57 AM AT 251 LITTLE FALLS DR, WILMINGTON,         DE 19808 deponent
   served the within SUMMONSr COMPLAINT, ANDNOTICE        OF ELECTRONIC FILING on Of HOLDING CO. on the Registered Agent Corporation




              .dMdcal:     by delivering a true copy               of each to said defendant,        personally:      depeet         knew   the person        so served to be the person
             described    as said defendant   therein.
             Corporation:     U1 HOLDING CO. a de'endet,                      therein    named, by delivering         a true copy     of each to An individual  adult male
             personally, deponent    knew safel corporation                  so served    to be the corpom:on           deserthed,     and knew said individual   to be Security
             Agent/Authorized    to accept service thereof.

        )    Sultable    Persom by delivering           thereat,     a true copy of each to                                    a person       of suitable     age and discretion.

   C]        Affixing to Door: by affixing a true copy of each to the door thereof,                          deponent     was unable        with    due diligence    to find defendant,    or
             a person of suitable age or discretion  thereat, having called thereon:                         at


             Mailing:    Deponent      also endosed        a copy      of same, In a postpaid        sealed wrapper    property   atidressed to said defendant    at defendant)
             last known     residence,                                    , and depositing       said wrapper    in a post office, official depc‡tcr¿   under the exdusive
             care and custody        of the United       States Post Office.       department,       with   New York State, Mailed on                           .

             Military Service: I asked the person spoken to whether    defendant was in active military service of the United 5tates or of the State of
             New York in any capacity whatever    and received a negative reply, Defamo\ant wore ordimny cMilan clothes and no military uniform. The
             source of my info=anon      and the ground of my belief are the conversations   and observations   above narrated. U pon Information
             and benef I aver that the defendant    is not in the military                   service of New York State or of the United                States as that term is defined      in
             either the State or in the Federal statutes.


   Description:
    Age:     50s                 Ethnicity:       African     American                                                   Gender:       Male                         Weight     220
                6'
    Height                               Hair:   Bald                                      Eyes:     Brown                                              Relationship:        Security Agent
    Other      Due to current       condit!:=security          are the only      personnel     on site. CSC Corp does not provide                  names of employees        for service of
               process


                                                                                                   Swom     to befo        a




    MARTIN A E TORRB                                                                               Notary   Public




                                                                                 NOTAMA




                                                                                              1 of 1
FILED: NEW YORK   COUNTY CLERK 08/10/2020
            Case 1:20-cv-06860-ALC               02:19
                                   Document 1-1 Filed      PM Page 12 INDEX
                                                      08/25/20        of 12
                                                                                                                                                                               NO. 653099/2020
NYSCEF DOC. NO. 4                                                                                                                                  RECEIVED NYSCEF: 08/10/2020
   SUPREMECOURT OF THE STATE OF NEW YORK                                                                                                                                  COUNTY OF NEW YORK



   Plalatl#     / Petitioner:                                                                                                       AFFIDAVIT          OF SERVICE
   PATRIARCH PARTNERS MANAGEMENT                          GROUP,       LLC                                                                     index      No:
   Defendant          / Respondent:                                                                                                          653099/2020
   Ut ACQU15{TloN HOLDING CO., UI HOLOtNG                           CO, HOVER-DAVIS,
   INC AND UNIVERSAL INSTRUMENTS CORP.



   The undersigned being duty swom, deposes and says; deponent    is not a party herein. is over 18 years of age and resides at 421 N 7TH ST
   SU1TE 422, PHILADELPHIA , PA 19123 , That on Tue, Jul 28 2020 AT 12:02 PM AT 251 LITTLE FALLS DR, WILMINGTON,        DE 19808 depoñéñt
   semed the within SUMMONS, COMPLAINT, AND NOTICE OF ELECTRONIC FILING on UNNERSAL INSTRUMENTS CORP, on the Registered
   Agent C©rporadon SeNica
                             Company



              adMdual:      by delivertng a true copy of each to said defendant,                    personally;      deponent       knew   the person        so served to be the person
            deschbed       as said defendant   therein.
            Corporation:            UNIVEREAL INSTRUMENTS               CORP. a defendant,      therein named, by delivedng   a true copy of each to An IndMdual
            adult male personalty,  deponent   knew said corperejen                      so served to be the corporation  described,  and knew said MdMdea!    to be
            Secudty AgenUAuthorized     to accept service thereof.

            Sultable      Person:     by delivedng      thereat,     a true copy of each to                                     a person     of suitable        age and discretion,

            Am×tng to Door: by affiWng a true copy of each to the door thereof,                             deponent     was unable        with    due diligence       to find defendant,     or
            a person of suitable age or discretion thereat, having called thereon:                          at


   C]         Malling:    Deponent       also enclosed      a copy    of same, in a postpaid     sealed wrapper properly   addressed   to said defendant    at defendant's
              last known     residence,                                    and depositing    sold wrapper in a post office, official depositcri   under the exdUSNê
              care and custody         of the United      States    Post Office, department,     with New York State. Maned on                  .         .

   C]         Military service: I asked the person spoken to whether defendant     was in active military service of the United States or                                        of the State of
              New York in any capadty whatever     and received a negative reply. Depndantwore    ordinary cMllanclothes  ond no mlutary                                         uniform, The
              source of my information    and the ground of my belief are the conversations    and obsewations    above narrated. Upon                                          infe=:ton
              and bettef I aver that the defendant  is not in the mmtary service of New York State or of the United States as that term                                          is defined   in
              either the State or In the Federal           statutes,


   Dencription:
   Age;       50s                   Ethnicity        African     American                                               Gender,       Male                           Weight:     220
                 6'                                                                      Eyes'
   Height                               Hair:      Bald                                             Brown                                                 Relationship:        Secunty Agent
   Other       Due to current         ccaditions     security     are the only   personnel    on site,CSC        Corp does not provide            names     of employees       for service of
               process


                                                                                                  Swo            e     m        n                                                     La..




   MA T         AE       ORRE



                                                                CHRISTINA GRIES. th¾0/       20
                                                                                   P
                                                                 y of PWitadelpMa,




                                                                                              1 of 1
